Case 6:20-cv-02005-RBD-EJK Document 64 Filed 10/27/20 Page 1 of 4 PageID 2404




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                    CASE NO.: 1:20-cv-21576-GAYLES/OTAZO-REYES


CHITTRANJAN (CHUCK) K. THAKKAR,
a Florida individual,
ROHAN THAKKAR, a London, England,
individual,
NILOY & ROHAN, LLC, a Georgia Limited
Liability Corporation,
ORLANDO GATEWAY HOSPITALITY,
LLC, a Florida Limited Liability Company,
ORLANDO GATEWAY HAMPTON, LLC,
a Florida Limited Liability Company, and
BKGD, LLC, a Florida Limited Liability
Company,

      Plaintiffs,

v.

M. CARSON GOOD, a Florida individual,
GOOD GATEWAY, LLC, a Florida Limited
Liability Company,
STEVEN SMITH, a Georgia individual,
CLAY M. TOWNSEND, a Florida individual,
JAMES BALLETTA, a Florida individual,
SEG GATEWAY, LLC, a Florida Limited
Liability Company,
ORLANDO GATEWAY, LLC, a dissolved
Georgia Limited Liability Company, and
MORGAN & MORGAN, P.A., a Florida
Corporation,

      Defendants.
_______________________________________/


                                       ORDER

      THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

Report and Recommendation (the “Report”) [ECF No. 62] on Defendants M. Carson Good, Good
Case 6:20-cv-02005-RBD-EJK Document 64 Filed 10/27/20 Page 2 of 4 PageID 2405




Gateway, LLC, Steven Smith, Clay M. Townsend, James Balletta, SEG Gateway, LLC, Orlando

Gateway, LLC, and Morgan & Morgan, P.A.’s (collectively, “Defendants”) Joint Motion to

Dismiss or, in the Alternative, Motion to Transfer Venue under 28 U.S.C.A. § 1404 (the “Joint

Motion”) [ECF No. 37]. This matter was referred to Judge Otazo-Reyes pursuant to 28 U.S.C.

§ 636(b)(1)(B) for a ruling on all pre-trial, non-dispositive matters and a report and

recommendation on all dispositive matters. [ECF No. 36]. On June 17, 2020, Defendants filed

their Joint Motion, and on August 18, 2020, a hearing was held on the Joint Motion. [ECF No. 56

& 61]. On September 1, 2020, Judge Otazo-Reyes issued her Report recommending that

Defendants’ Motion to Transfer Venue be granted in part, pursuant to 28 U.S.C. § 1406(a), and

that this action be transferred to the United States District Court for the Middle District of Florida.

[ECF No. 62 at 5]. Judge Otazo-Reyes’s Report also recommends that Defendants’ Motion to

Dismiss for improper venue be denied and Defendants’ Motion to Dismiss for failure to state a

viable cause of action be denied without prejudice. Id. Neither party timely filed objections.

       A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

objection is made are accorded de novo review, if those objections “pinpoint the specific findings

that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006).

       Having reviewed the Report, the Court finds no clear error and agrees with Judge Otazo-

Reyes’s well-reasoned analysis and conclusion that: (1) Defendants’ Motion to Transfer Venue be



                                                  2
Case 6:20-cv-02005-RBD-EJK Document 64 Filed 10/27/20 Page 3 of 4 PageID 2406




granted in part, pursuant to 28 U.S.C. § 1406(a); (2) this action be transferred to the United States

District Court for the Middle District of Florida; (3) Defendants’ Motion to Dismiss for improper

venue be denied; and (4) Defendants’ Motion to Dismiss for failure to state a viable cause of action

be denied without prejudice.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.      Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

               62], is AFFIRMED AND ADOPTED and incorporated into this Order by

               reference;

       2.      Defendants M. Carson Good, Good Gateway, LLC, Steven Smith, Clay M.

               Townsend, James Balletta, SEG Gateway, LLC, Orlando Gateway, LLC, and

               Morgan & Morgan, P.A.’s Joint Motion to Dismiss or, in the alternative, Motion to

               Transfer Venue under 28 USCA § 1404, [ECF No. 37], is GRANTED in part and

               DENIED in part;

       3.      Defendants’ Motion to Transfer Venue, [ECF No. 37], is GRANTED in part,

               pursuant to 28 U.S.C. § 1406(a);

       4.      This action shall be TRANSFERRED to the United States District Court for the

               Middle District of Florida;

       5.      Defendants’ Motion to Dismiss for improper venue, [ECF No. 37], is DENIED;




                                                  3
Case 6:20-cv-02005-RBD-EJK Document 64 Filed 10/27/20 Page 4 of 4 PageID 2407




      6.    Defendants’ Motion to Dismiss for failure to state a viable cause of action, [ECF

            No. 47], is DENIED without prejudice; and

      7.    This case is CLOSED.

      DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of October, 2020.




                                         ________________________________
                                         DARRIN P. GAYLES
                                         UNITED STATES DISTRICT JUDGE




                                            4
